 

Case 1:21-cr-00001-LPS ‘Document 31 Filed 02/11/21 Page 1 0f 8 PagelD #: 68

USAC Rey, S20

“IN THE. UNITED STATES DISTRICT co URT
FOR THE DISTRICT oF DELAWARE.

mk ome stares or AMERICA.

 

OW
SAMUEL Gutter,

 

‘Defendant

A 4 RAND A

 

-Pursiint to discussions hetween’ the United States Americ, b by and throug h

      

- tts attorneys, David C Weiss, United States Attorney. for’ the: District af Delaware,
: and: Advienne Dedjinow, Aasistarit United ‘States Attorney, and the ‘defendant,

a, Saniuel Guliek, by and through his attorney, Conor Wilson, Baqi, the e following

 

ee agreomont io horoby ontared inte by the respective partion: "

: The defendant shall waive: indictinent and plead guilty in a the United

  

. : “States Diatvet, Court Jor the Dietiet of Delaware to a | two-count Information,

 

es = Cocktail in violation of 26 U. s. c. 5 5861 (d) (Count Two)

 

Be The defendant understands that: the maximum  penaltion for Count One °

i ana. a $25 special assessment. The defendant anderstands that the

on maximum penalties for Count Two are: 10 years of imprisonment; a $260, 000 fine;

   

- | ” te 8 years of supervised teloase; and a $100: special assessment, os wees

Lane PRET OO TS

 

   
  
   
     
     
   
   
 
 

Case 1:21-cr-00001-LPS Document 31 Filed 02/11/21 Page 2 of 8 PagelD #: 69

% . The defendant understands that if there were a’ ‘trial with. yegard ta

the government would have to prove the following elementa beyond ai

Count. One;

    

reaconat ¢ abti a) the defonda at intentionally damaged or destroyed the facility

oo described i in the Information; and (2) the defendant did so knowingly and because the

 

facility was being used to. provide teproductive-health: services: The defendant

i “kenoseingly, voluntarily, and. intelligently admits hia guile: to each of the above-

me described elements of Count One.

‘4 : The: defendant understands that if thore were a trial with weed ta

a . Count Te; che goverment would have fa prove the following elements ‘beyand &

 

a 2B reasonable doubts a the defendant knowingly possessed. a destructive device (2) the

S > destructive. device, was a “Molotov Cocktail": (Sr the” - defeadant knew of the

 

 

 

nde Information because hei ia, in fact, guilty.

 

characteristics of the destructive device, that i is that. ity was. a "Molotov Cocktail" (4)
the destructive device w was, in operating condition; and: 6) the destructive devies was

. not revitored to the defendant in the National Firearms Registration and Teanster

    

voluntarily, and algo adits hie pu to ‘each oft the abo

of Count Twa,

The defendant is: pleading guilty to: Casini: ‘One ‘and, Two. of the

  
  
 

 

Case'1;21-cr-00001-LPS* Document 31. Filed 02/11/21 Page 3 of 8 PagelD #70

‘€, ‘Pursuant to Sertion ARIA atthe November 1. 2018, edition ofthe United

 

‘States, Sentencing Guidelines Manual (“U.5.5.G."), the. partion center | into the

   

be ' _ - _ following stipulations: oe
oe | ma - The ‘offence conduet involved a Molotov. Cael, which. ig: @
“Seam aa defined by 26 U s. G 5a45(a) and. 18 U. 8. C. 821(a)(2),
as well as a a “destructive davice* as 2 defined aby 26 US. C, 8 sBta() .
* cand ia. S.C: 921(a)(4), et 7

- “bi: Because tha offense involved a “firearms the defends base ~

 

   

vo offense level j is 18 pursuant to USSG. § 2K2 160V).
2 . + | 7 . Because the offense involved. a destructive device; ‘the defendant
es is: subject to c a. two-level enhanesinent pursuant to es 8.0 §
| a PELUWIONED. : ws

“ Because the. ‘defendant used: a “Grea” in “eoinnection ‘with

  

a another felony offense” ~ ~ namely, Asn i in the Second Degree, in
oo vielation of 1 Del. 6. ‘§ 802. ~ he is abject to: a fourl level ;
an ° énhaneement pursuant to: USS.G.§ 262. 1(0}(0)(B).
| ae ‘Provided that the United, States does: not subsequently le learn af 7 |

- conduct. by the: defendant inconsistent: with. the: acceptaties: of

 

- responsibility, the United States agrees that in consideration of

the ‘defendant’s timely guilty plea, i will not: oppose. a two-level
reductioti in the Offonae-Level pursivant. to USS.G§ SEL Aa),

 

   

  
 

Case 1:21-cr- -00001- LPS’ ‘Document 31 Filed oat Page 4 of 8 PagelD # 71

 

Further, should it: be dotermined that the defendant’ Offense
os Level. ia 16 or greater prior to thie: ‘application of: the

aforementioned two-level reduction, the | United States agrees

    
  

 

that the defendant’ Offense Level ‘should. be. ‘reduced by one

 

‘additional, level, pursuant to ussG. § SEL, 10), or a total
“reduction o of three levels,

oe Teis undesstood and agreed that: @ the partias are free to: ‘argue (except as $ stated

    
    

i above) the cpolcabiltyofe any other provision of the Sentencing Oluidelines, including

 

. the Courts and 208 the C Court may ‘make factual and teal determinations that differ
from thee stipulations. and: that. may result iIn-an increase or: decrease in the

ities ange anid the penitence that may. be e imposed ae

 

“the  dafondant agrees not to request a sentende lower than 2 months.

: G. The defendant understands that the Distriet Court must soieider the

 

a United States Sentencing Guidelines ‘the applicable statutory: maximum penalties,
- ‘and the factors set forth. in 18 Us. 6. § 3554¢a) Jin determining an, appropriate

. sentence, ‘The: defendant ‘inderetanda that the: ultinvate determination of an

 

 
 

 

 

Case 1;21-cr-00001-LPS' “Document 31 Filed 02/11/21 Page 5 of 8 PagelD #: 72

appropriate sentence will be up to the sentencing judge. The.Court may impoae.a

 

7 sentence that exceeds, falls. below, or is contained within ‘the sentencing range

prssctitied by the: Sentencing Guidelines. The defendant: expresely acknowledges
that if the Court imposes a.sentence outside: the range bet forth. in the: Sentencing
“ Guidelines, i is othenivise different than the defendant expected, ox is ‘contieaty to the

pe xetontmendation of his attomey or the United States, the defendant ‘will not be

   

— allowed to witha aw his guilty plea on that basis.
10, ~The defendant agrees to voluntarily forfeit the AR 15 rifle and call

ammunition for the AR-IB tile, seizad by the FBI on. J anuaty 4, , 2020, during the
search of the defendants rogidence. The defendant agrees to waive any and. all

interests i in any. atic Property in any administrative or judicial forfeiture proceeding,

     

i: whether criminal or ci state or federal. The defendant agrees to cansent to the

 

   

entry of order of, pefeitare for auch ‘Property and waives the requirements of Federal .

Rule of Criminal Procedure “$2.2 and 43(a) regarding notice of forfoiture i in the
charging inatrument, announcement of the forfeiture: in the defendant's presence at

: sentencing, and, incorporation of the forfeiture i in the judgment, ag well as any

. ‘aoolenble de deadlines sequired by 18 U.S.C. § 983(a}. The’ defendant. acknowledges -
that he undaratanids ‘that forfeiture of the Property, if the. government electa. to
conduct the forfeiture criminally, will be part of the sentence imposed upon the

. defendant. in this case, and the defendant waives any failure by the. Court to advise

 

 

  
 

Casé'1:21-cr-00001-LPS Document 31 Filed 02/11/21 Page 6 of 8 PagelD #: 73

the: defendant of this, pursuant ¢ to Federal Rule of Criminal Procedure L1(b)(1}(I), at
the time the guilty plea i is accepted. Pursuant to Rule 32. 200), the defendant will
promptly corident to the preliminary order of forfeiture becoming final as te the

defendant before sentenéing if requeated by the governiment to da 50,

  

: AL “the dofon t kows that he has, and voluntarily: and expresaly walves,

“ he: ‘right to file. any: appeal, any collateral attack, or any other welt or ‘motion after
: sentencing - - ‘nluding; but not limited to, an appeal under 4g us. €. 3743 or 28
2 U, §.c. § 1291, oa motion under 28 US. O § 2255. Notwithstanding: the foregoing,

| the defendant resorted the Hight to do the followings a). file an appeal or-other |

 

Pe 5 collateral metio on ‘th é grounds that he récéived ineffective : ssistance of counsel,

 

Sas and (2) appeal his. sentence iff (a) the government appeals from the. sentence; (hy the —

  

 

 

: defendant eentence exdeods the atatutory maximum. for the offen nse sat ¢ forth i in the

 

7 United States is Cad or @ the District Court imposes ans ‘upwart variance’ above the.

 

“hae 2 “a Nat Meaveiaseeee denen fy ay UAE or et LEAS tec iaaRp ky, yan she “=

ee “sentencing. Shout he fail te do 80, or should his have other Sutatanding financial
, ‘responsibilities as aig a result of his plaa of guilty te Counts One and Two, the’ defendant
‘agrees to voluntazily ante the ‘United States Bureau of Prison! Inrnate Financial

& Redponsibilty Program, through which, the Bureau of Prigoné will collect & Portion of

  

ons ousting debt bordered.

    

     
 

Eee noe Sear

 

€ ube
Do ee sien cat esa

 
 

 

Case 1:21-cr-00001-LPS Document 31 Filed 02/11/21 Page 7 of 8 PagelD #: 74

e:

13. we ‘This Memorandum expressly incorporates Exhibit A, which is attached

  

~~ Hevea and filed under seal, The government routinely files. auch an exhibit, even
though it may or Tay ‘not contain. additional terms. ‘Fo the: extent, ‘however, that

additional terms, the parties acknowledge and: agree to be bound

   

oe defendant's. ‘activitiog as: “bedered by the Court, and expected to inclide:

 

 

S approximately $11 00, The defondant understands that a an \ unanticipated amount
ofa restitution ordar wilt not gerve aa groinds to withdraw his guilty plea. So

oe a

 

 

 

 
 

Casé 1:21-cr-00001-LPS “Document 31 Filed 02/11/21 Page 8 of 8 PagelD #: 75

te tie ther sive the the undersigned partie tha thie Memorandum

PAVED G. WEISS:
~ UNITED STATES

one “Glen ba Ms
‘ "Attomey for: Befendant

 

 

 

 
